                   Case 19-10118-KJC                 Doc 221          Filed 05/10/19           Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

MAREMONT CORPORATION, et al.,1                                    Case No. 19-10118 (KJC)

                              Debtors.                            Jointly Administered

                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON MAY 14, 2019 AT 2:00 P.M. (ET)
                           BEFORE THE HONORABLE KEVIN J. CAREY2

MATTER GOING FORWARD

1.        Modified Joint Prepackaged Plan of Reorganization of Maremont Corporation and Its
          Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Filed March 12, 2019)
          (Docket No. 136)

          Related Documents:
                    (a)       Joint Prepackaged Plan of Reorganization of Maremont Corporation and
                              Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Filed
                              January 22, 2019) (Docket No. 10)

                    (b)       Disclosure Statement for the Joint Prepackaged Plan of Reorganization of
                              Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of
                              the Bankruptcy Code (Filed January 22, 2019) (Docket No. 11)

                    (c)       Declaration of Jung W. Song of Donlin, Recano & Company, Inc.
                              Regarding Solicitation of Votes and Tabulation of Ballots Cast on the
                              Joint Prepackaged Plan of Reorganization of Maremont Corporation and
                              Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Filed
                              January 22, 2019) (Docket No. 12)

                    (d)       Order (I) Scheduling Combined Hearing to Consider Approval of
                              Disclosure Statement and Confirmation of Prepackaged Plan,
                              (II) Establishing the Plan and Disclosure Statement Objection Deadline

1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer identification number,
are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc. (9285); and Former Ride Control
Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation) (9286). The mailing address for each Debtor for
purposes of these chapter 11 cases is 2135 West Maple Road, Troy, MI 48084.
2
  The hearing will be held before The Honorable Kevin J. Carey at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware 19801. Any person who wishes to appear
telephonically at the hearing must contact COURTCALL, LLC at 866-582-6878 to register his/her telephonic appearance in
accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



58686/0001-17232938v1
                 Case 19-10118-KJC      Doc 221      Filed 05/10/19    Page 2 of 5



                        and Related Procedures, (III) Approving the Solicitation Procedures and
                        Forms of Ballots, (IV) Approving the Form and Manner of Notice of the
                        Combined Hearing, Objection Deadline, and Notice of Commencement,
                        (V) Conditionally Directing that a Meeting of Creditors Not Be Convened,
                        (VI) Conditionally Extending Deadline to File Schedules and Statements,
                        and (VII) Granting Related Relief (Entered January 23, 2019) (Docket No.
                        30)

                  (e)   Notice of (I) Commencement of Prepackaged Chapter 11 Bankruptcy
                        Cases, (II) Combined Hearing to Consider Approval of Disclosure
                        Statement, Confirmation of Prepackaged Plan of Reorganization, and
                        Related Matters, (III) Objection Deadline and Related Procedures, and
                        (IV) Summary of the Plan (Filed January 24, 2019) (Docket No. 33)

                  (f)   MEALEY’s Asbestos Bankruptcy Report Affidavit of Publication of the
                        Notice of (I) Commencement of Prepackaged Chapter 11 Bankruptcy
                        Cases, (II) Combined Hearing To Consider Approval of Disclosure
                        Statement, Confirmation of Prepackaged Plan of Reorganization, and
                        Related Matters, (III) Objection Deadline and Related Procedures, and
                        (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 39)

                  (g)   USA Today Affidavit of Publication of the Notice of (I) Commencement
                        of Prepackaged Chapter 11 Bankruptcy Cases, (II) Combined Hearing to
                        Consider Approval of Disclosure Statement, Confirmation of Prepackaged
                        Plan of Reorganization, and Related Matters, (III) Objection Deadline and
                        Related Procedures, and (IV) Summary of the Plan (Filed January 30,
                        2019) (Docket No. 40)

                  (h)   MEALEY’s Litigation Report Affidavit of Publication of the Notice of (I)
                        Commencement of Prepackaged Chapter 11 Bankruptcy Cases,
                        (II) Combined Hearing to Consider Approval of Disclosure Statement,
                        Confirmation of Prepackaged Plan of Reorganization, and Related
                        Matters, (III) Objection Deadline and Related Procedures, and
                        (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 41)

                  (i)   The Wall Street Journal Affidavit of Publication of the Notice of
                        (I) Commencement of Prepackaged Chapter 11 Bankruptcy Cases,
                        (II) Combined Hearing to Consider Approval of Disclosure Statement,
                        Confirmation of Prepackaged Plan of Reorganization, and Related
                        Matters, (III) Objection Deadline and Related Procedures, and
                        (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 42)

                  (j)   The New York Times Affidavit of Publication of the Notice of
                        (I) Commencement of Prepackaged Chapter 11 Bankruptcy Cases,
                        (II) Combined Hearing to Consider Approval of Disclosure Statement,
                        Confirmation of Prepackaged Plan of Reorganization, and Related


                                                 2
58686/0001-17232938v1
                 Case 19-10118-KJC      Doc 221     Filed 05/10/19    Page 3 of 5



                        Matters, (III) Objection Deadline and Related Procedures, and
                        (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 43)

                  (k)   Plan Supplement to the Joint Prepackaged Plan of Reorganization of
                        Maremont Corporation and Its Debtor Affiliates (Filed February 15, 2019)
                        (Docket No. 65)

                  (l)   Notice of Filing of Plan Supplement to the Joint Prepackaged Plan of
                        Reorganization of Maremont Corporation and Its Debtor Affiliates (Filed
                        February 15, 2019) (Docket No. 66)

                  (m)   Notice of Filing of Modified Joint Prepackaged Plan of Reorganization of
                        Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of
                        the Bankruptcy Code (Filed March 12, 2019) (Docket No. 137)

                  (n)   Notice of Filing of Blackline of Modified Joint Prepackaged Plan of
                        Reorganization of Maremont Corporation and Its Debtor Affiliates and
                        Revised Certain Exhibits (Filed March 12, 2019) (Docket No. 138)

                  (o)   Declaration of Carl D. Anderson, II in Support of the Adequacy of the
                        Disclosure Statement and Confirmation of the Modified Joint Prepackaged
                        Plan of Reorganization of Maremont Corporation and Its Debtor Affiliates
                        Pursuant to Chapter 11 of the Bankruptcy Code (Filed March 12, 2019)
                        (Docket No. 139)

                  (p)   Declaration of James L. Patton, Jr. in Support of the Adequacy of the
                        Disclosure Statement and Confirmation of the Modified Joint Prepackaged
                        Plan of Reorganization of Maremont Corporation and Its Debtor Affiliates
                        Pursuant to Chapter 11 of the Bankruptcy Code (Filed March 12, 2019)
                        (Docket No. 140)

                  (q)   Notice of Filing of Proposed Findings of Fact, Conclusions of Law and
                        Order (I) Approving the Adequacy of the Disclosure Statement,
                        (I) Approving the Prepetition Solicitation Procedures, and
                        (III) Confirming the Modified Joint Prepackaged Plan of Reorganization
                        of Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11
                        of the Bankruptcy Code (Filed March 12, 2019) (Docket No. 142)

                  (r)   Memorandum of Law in Support of Entry of an Order Approving the
                        Adequacy of the Disclosure Statement and Confirming the Modified Joint
                        Prepackaged Plan of Reorganization of Maremont Corporation and Its
                        Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Filed
                        March 13, 2019) (Docket No. 143)




                                                3
58686/0001-17232938v1
                 Case 19-10118-KJC      Doc 221      Filed 05/10/19    Page 4 of 5



                  (s)   Debtors’ Ex Parte Motion For Leave to Exceed Page Limit Requirements
                        With Respect to Memorandum of Law in Support of Entry of an Order
                        Approving the Adequacy of the Disclosure Statement and Confirming the
                        Modified Joint Prepackaged Plan of Reorganization of Maremont
                        Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of the
                        Bankruptcy Code (Filed March 13, 2019) (Docket No. 144)

                  (t)   Compendium of Unreported Authorities Cited in Debtors’ Memorandum
                        of Law in Support of Entry of an Order Approving the Adequacy of the
                        Disclosure Statement and Confirming the Modified Joint Prepackaged
                        Plan of Reorganization of Maremont Corporation and Its Debtor Affiliates
                        Pursuant to Chapter 11 of the Bankruptcy Code (Filed March 13, 2019)
                        (Docket No. 145)

                  (u)   Order Granting Ex Parte Motion For Leave to Exceed Page Limit
                        Requirements With Respect to Memorandum of Law in Support of Entry
                        of an Order Approving the Adequacy of the Disclosure Statement and
                        Confirming the Modified Joint Prepackaged Plan of Reorganization of
                        Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of
                        the Bankruptcy Code (Entered March 13, 2019) (Docket No. 149)

                  (v)   Notice of Filing of Black Line of Modified Joint Prepackaged Plan of
                        Reorganization of Maremont Corporation and Its Debtor Affiliates and
                        Exhibit (Filed March 17, 2019) (Docket No. 155)

                  (w)   Notice of Filing of Revised Proposed Findings of Fact, Conclusions of
                        Law and Order (I) Approving the Adequacy of the Disclosure Statement,
                        (I) Approving the Prepetition Solicitation Procedures, and
                        (III) Confirming the Modified Joint Prepackaged Plan of Reorganization
                        of Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11
                        of the Bankruptcy Code (Filed March 17, 2019) (Docket No. 158)

                  (x)   Notice of Continued Combined Hearing (Filed April 24, 2019) (Docket
                        No. 210)

         Objection Deadline: March 4, 2019 at 4:00 p.m.
         On consent of the parties, the Objection Deadline was extended to 4:00 p.m. on
         March 12, 2019 for the Ohio EPA/AG, the Department of Justice, and FFIC.

         Responses Received:

                  (a)   Objection of the Acting United States Trustee to the Disclosure Statement
                        and Joint Prepackaged Plan of Reorganization of Maremont Corporation
                        and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                        (D.I. 10, 11) (Filed March 4, 2019) (Docket No. 112)



                                                 4
58686/0001-17232938v1
                   Case 19-10118-KJC      Doc 221     Filed 05/10/19    Page 5 of 5



                   (b)   Response of the Official Committee of Asbestos Claimants to the
                         Objection of the Acting United States Trustee to the Disclosure Statement
                         and Joint Prepackaged Plan of Reorganization of Maremont Corporation
                         and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                         (Filed March 12, 2019) (Docket No. 141)

         Status:         The parties continue to discuss the Asbestos Personal Injury Trust
                         Distribution Procedures. The Debtors anticipate filing a revised Plan, a
                         revised Exhibit D to the Plan (Asbestos Personal Injury Trust Distribution
                         Procedures), and a revised Proposed Findings of Fact, Conclusions of Law
                         and Order (I) Approving the Adequacy of the Disclosure Statement, (I)
                         Approving the Prepetition Solicitation Procedures, and (III) Confirming
                         the Modified Joint Prepackaged Plan of Reorganization of Maremont
                         Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of the
                         Bankruptcy Code prior to the hearing. This matter will be going forward.

Dated: May 10, 2019                               SIDLEY AUSTIN LLP
                                                  James F. Conlan
                                                  Andrew F. O’Neill
                                                  Allison Ross Stromberg
                                                  Blair M. Warner
                                                  One South Dearborn Street
                                                  Chicago, Illinois 60603
                                                  Telephone: (312) 853-7000
                                                  Facsimile: (312) 853-7036

                                                      -and-

                                                  COLE SCHOTZ P.C.

                                                  /s/ J. Kate Stickles
                                                  Norman L. Pernick (No. 2290)
                                                  J. Kate Stickles (No. 2917)
                                                  500 Delaware Avenue, Suite 1410
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 652-3131
                                                  Facsimile: (302) 652-3117

                                                  ATTORNEYS FOR THE DEBTORS AND
                                                  DEBTORS IN POSSESSION




                                                  5
58686/0001-17232938v1
